Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Fig. 10 in the reply filed on December 30, 2020 has been acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarbox 743,590.   Tarbox discloses, Figs. 1 and 2 for example, an apparatus for tucking a bed sheet comprising:
a paddle; and
	said paddle having a contoured surface, a proximal end 1 and a distal end 3/4; and
a relatively narrower portion, (seen in Fig. 1), between the proximal and distal end; and
a handle, (any portion of the proximal end), formed in the proximal end of the contoured surface; and
a spoon-shaped contour formed in the distal end; and
said spoon-shaped contour having a concave inner surface and a convex outer surface, (as to where lead line of reference character 3 extends); wherein
holding the apparatus by the handle at the proximal end and directing the spoon-shaped contour under a folded comer of a sheet, and sliding the apparatus down the corner of a mattress, said sheet will be conducted beneath said mattress as the apparatus is so moved and retracted. The apparatus of Tarbox can and may perform the intended use recited within lines 9-12 of claim 1.
As for claim 2, the apparatus has a contoured surface and can be seen as having a substantially uniform thickness.
As for claim 3, the apparatus further comprises a central plane about which the apparatus is symmetrical as can be seen in Fig. 1.
As for claim 4, said spoon-shaped contour terminating at the distal end, in a curved lip, (3-4), a tangent to the curved lip residing between 60° and 90° with respect to the surface at the proximal end 1 of the apparatus.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 605,841 to Burrows.   Burrows discloses, Figs. 4-6 for example, an apparatus for tucking a bed sheet comprising:
	a paddle; and
	said paddle having a contoured surface, a proximal end, (at 2), and a distal end (at 5); and
a relatively narrower portion, (seen in Fig. 4 where lead line of left side reference character 4 extends), between the proximal and distal end; and
a handle, (any portion of the proximal end), formed in the proximal end of the contoured surface; and
a spoon-shaped contour formed in the distal end; and
said spoon-shaped contour having a concave inner surface and a convex outer surface, (as illustrated in Figs. 5 and 6); wherein
holding the apparatus by the handle at the proximal end and directing the spoon-shaped contour under a folded comer of a sheet, and sliding the apparatus down the corner of a mattress, said sheet will be conducted beneath said mattress as the apparatus is so moved and retracted. The apparatus of Burrows can and may perform the intended use recited within lines 9-12 of claim 1.
As for claim 2, the apparatus has a contoured surface and can be seen as having a substantially uniform thickness.
As for claim 3, the apparatus further comprises a central plane about which the apparatus is symmetrical as can be seen in Fig. 4.
.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Miksovsky et al. D845,085.   Miksovsky et al. discloses, Figs. 1, 4 and 5 for example, an apparatus for tucking a bed sheet comprising:
	a paddle; and
	said paddle having a contoured surface, a proximal end, (lower left in Fig. 1), and a distal end (upper right in Fig. 1); and
a relatively narrower portion, (e.g., see Fig. 4), between the proximal and distal end; and
a handle, (any portion of the proximal end), formed in the proximal end of the contoured surface; and
a spoon-shaped contour formed in the distal end; and
said spoon-shaped contour having a concave inner surface and a convex outer surface, (as illustrated in Figs. 1, 2 and 5-8); wherein
holding the apparatus by the handle at the proximal end and directing the spoon-shaped contour under a folded comer of a sheet, and sliding the apparatus down the corner of a mattress, said sheet will be conducted beneath said mattress as the apparatus is so moved and retracted. The apparatus of Miksovsky et al. can and may perform the intended use recited within lines 9-12 of claim 1.

As for claim 3, the apparatus further comprises a central plane about which the apparatus is symmetrical as can be seen in Fig. 4.
As for claim 4, said spoon-shaped contour terminating at the distal end, in a curved lip, a tangent to the curved lip residing between 60° and 90° with respect to the surface at the proximal end of the apparatus, (see attached annotated Fig. 5 of Miksovsky et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 605,841 to Burrows.   Burrows is taken to show said spoon-shaped contour terminating at the distal end, in a curved lip, (3/5 of Fig. 6), a tangent to the curved lip residing between 60° and 90° with respect to the surface at the proximal end of the apparatus, (see attached annotated Fig. 5 of Burrows). However, it would have been obvious to one having ordinary skill in the art to have formed the Burrows implement to have a tangent to the curved lip residing between 60° and 90° with respect to the surface at the proximal end of the apparatus depending upon the particular use or effect desired by the Burrows implement.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miksovsky et al. D845,085.    Miksovsky et al. is taken to show said spoon-shaped contour terminating at the distal end, in a curved lip, (Fig. 5), a tangent to the curved lip residing between 60° and 90° with respect to the surface at the proximal end of the apparatus, (see attached annotated Fig. 5 of Miksovsky et al.). However, it would have been obvious to one having ordinary skill in the art to have formed the Miksovsky et al. implement to have a tangent to the curved lip residing between 60° and 90° with respect to the surface at the proximal end of the apparatus depending upon the particular use or effect desired by the Burrows implement.  

Response to Arguments
Applicant's arguments filed June 01, 2021 have been fully considered but they are not persuasive. Tarbox is taken to define “a concave inner surface and a convex outer surface” within the acceptable meaning and definition of concave or convex. Definitions of concave, (with convex being opposite or inverse of concave), setting forth concave as “at least two sides . . . pushed inwards” CUEMATH.com, or “curved like a segment of the interior of a circle” Dictionary.com or “arched in : curving in —used of the side of a curve or surface on which neighboring normals to the curve or surface converge and on which lies the chord joining two neighboring points of the curve”, Merriam-Webster dictionary.
At any rate, in view of the amendment Burrows and Miksovsky et al. have been applied to present concave as having an outline resulting from e.g., more than two sides pushed inwards.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



                                                                              /MICHAEL SAFAVI/                                                                              Primary Examiner, Art Unit 3631                                                                                                                          






















MS
August 30, 2021



Fig, 5 of Burrows:




 
    PNG
    media_image1.png
    504
    356
    media_image1.png
    Greyscale















Fig, 5 of Miksovsky et al.:




    PNG
    media_image2.png
    723
    524
    media_image2.png
    Greyscale